DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9,613,118 to Whitman (hereafter Whitman) in view of US PGPub 2020/0110783 to Ushanov et al (hereafter Ushanov).

Referring to claim 1, Whitman discloses a computer-implemented method for providing content to a user, comprising: 
at a computer having a processor and memory storing instructions (see column 11, line 49 – column 12, line 12) for execution by the processor:
obtaining user data [taste profile] corresponding to a first content domain [music] (see column 3, lines 48-58; column 4, lines 10-37; column 7, lines 57-65; column 6, lines 6-16; and Fig 6);
identifying, from the user data, a plurality of labels, wherein a respective label of the plurality of labels [data in the taste profile such as artist plays, song plays, ratings by the user, etc] corresponds to a distinct characteristic of content items of the first content domain (see column 4, lines 10-37 and column 5, line 44 – column 6, line 28);
utilizing a neural network to generate a plurality of user embeddings [output class], wherein a respective user embedding of the plurality of user embeddings includes a plurality of labels [user data in the taste profile] that correspond to a respective user (see column 7, lines 57-65; column 8, line 6 – column 11, line 41; Fig 6; and Fig 7 – The neural network is utilized to create a mapping of a taste profile to a unique vector quantization code to an output class, for each user.);
determining, using the plurality of user embeddings, a first content item of a plurality of content items of a second domain that meets matching criteria for a first user (see column 3, lines 36-47; column 7, lines 58-65; and column 11, lines 26-41).

determining a first content item of a plurality of content items of a second domain that meets matching criteria for a first user (see [0112]-[0114]); and
providing to a device of the first user, information that corresponds to the first content item of the plurality of content items of the second content domain (see [0112]-[0014] – providing the recommended digital content set to the user).
It would have been obvious ton one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the determined content item of Whitman in the manner taught by Ushanov.  One would have been motivated to do so in order to actually provide the content recommended to allow the user to interact with it (Ushanov: see [0007]-[0009]).
Referring to claim 2, Whitman discloses the method of claim 1, wherein the user data includes at least one of content metadata (Whitman: see column 4, lines 46-64), collaborative transfer data (Whitman: see column 5, line 44 – column 6, line 3), or demographic data (Whitman: see column 6, lines 4-8 – gender, age).
Referring to claim 3, Whitman discloses the method of claim 2, wherein the content metadata includes content information corresponding to the first content 
Referring to claim 4, Whitman discloses the method of claim 2, wherein the collaborative transfer data includes information about a context in which the first content domain is consumed (Whitman: see column 4, lines 10-26 – song plays, skips, dates of listen by the user, songs per day, etc).
Referring to claim 5, Whitman discloses the method of claim 1, wherein the user data includes at least two of content metadata (Whitman: see column 4, lines 46-64), collaborative transfer data (Whitman: see column 5, line 44 – column 6, line 3), and demographic data (Whitman: see column 6, lines 4-8 – gender, age); and wherein the identified plurality of labels corresponding to the user data are concatenated (Whitman: see column 5, lines 44-63 – all stored in one profile).
Referring to claim 6, Whitman/Ushanov teaches the method of claim 1, wherein determining the first content item of the plurality of content items of the second domain that meets matching criteria for the first user includes determining consumption data corresponding to the plurality of content items of the second domain for one or more users other than the first user (Whitman: see column 5, line 64 – column 6, line 3 – A taste profile can represent multiple users.).
Referring to claim 7, Whitman/Ushanov teaches the method of claim 6, wherein determining consumption data corresponding to the plurality of content items of the second domain for one or more users other than the first user includes:

generating a respective content item embedding for the identified respective content items of the plurality of content items of the second domain, wherein the respective content item embeddings include respective user embeddings of the plurality of user embeddings (Whitman: see column 3, lines 36-47; column 7, lines 58-65; and column 11, lines 26-41).
Referring to claim 8, Whitman/Ushanov teaches the method of claim 7, wherein determining the first content item of the plurality of content items of the second content domain that meet matching criteria for the first user includes performing importance sampling on the respective content item embedding for the identified respective content items of the plurality of content items of the second domain and generating a weighted embedding for the first content item (Ushanov: see [0281]-[0284]).
Referring to claim 9, Whitman/Ushanov teaches the method of claim 8, wherein determining the first content item of the plurality of content items of the second content domain that meet matching criteria for the first user includes determining the nearest neighbor between the weighted embedding for the first content item and the first user embedding for the first user (Ushanov: see [0281]-[0284] and Fig 9 with associated text).
Referring to claim 10, Whitman/Ushanov teaches the method of claim 1, wherein the provided information corresponding to the first content item of the plurality of content items of the second content domain is incorporated into the user data corresponding to the first user [populate the database with discovered information] (Ushanov: see [0131]; [0132]; [0145]; and [0189]).
Referring to claim 11, Whitman/Ushanov teaches the method of claim 10, including, prior to incorporating the provided information corresponding to the first content item of the plurality of content items of the second content domain into the user data corresponding to the first user:
receiving, from a device of the first user, an indication of a response to the first content item of the plurality of content items of the second content domain (see [0132] and [0134] – The server 112 may track and gather user-item interaction data of users of the system 100 w/ digital content items based on digital content that has been previously recommended to the respective users.); and 
including, in the provided information corresponding to the first content item of the plurality of content items of the second content domain, the indication of the response to the first content item of the plurality of content items of the second content domain (see [0131] and [0145] – Populate the database with the discovered information.).
Referring to claim 12, Whitman/Ushanov teaches the method of claim 11, wherein the indication of the response to the first content item of the plurality of content 
Referring to claim 13, Whitman/Ushanov teaches the method of claim 1, wherein the plurality of labels are identified concurrently with the generation of the plurality of user embeddings (Whitman: see column 4, lines 10-37; column 5, line 44 – column 6, line 28; column 7, lines 57-65; column 8, line 6 – column 11, line 41; Fig 6; and Fig 7).
Referring to claim 14, Whitman/Ushanov teaches the method of claim 1, wherein determining the first content item of the plurality of content items of the second content domain that meets matching criteria for the first user includes: determining a respective matching criteria value for a respective content item of one or more content items of the second content domain (Ushanov: see [0285]; [0291]; [0294]; and [0299]); ranking the one or more content items of the second content domain based on a plurality of matching criteria values including the respective matching criteria value 
Referring to claim 15, Whitman/Ushanov teaches the method of claim 1, further comprising: providing, to the device of the first user, information corresponding to the one or more ranked content items of the second content domain in descending order based on rank (Ushanov: see [0285]; [0291]; [0294]; and [0299]).
Referring to claim 16, Whitman/Ushanov teaches the method of claim 1, wherein the first content domain includes music [music] (Whitman: see column 3, lines 54-58 – A taste profile can be associated with a user and used to maintain an in-depth understanding of the music activity and preference of that user, enabling personalized recommendations.).
Referring to claim 17, Whitman/Ushanov teaches the method of claim 1, wherein the second content domain includes podcast content (Ushanov: see [0119] and [0127] – An example of digital content that is recommended by the server is a podcast.).
Referring to claim 18, Whitman discloses a server for providing content to a user comprising:
one or more processors (see column 11, line 49 – column 12, line 12);
memory storing instructions (see column 11, line 49 – column 12, line 12) for execution by the one or more processors, the instructions including instructions for:
obtaining user data [taste profile] corresponding to a first content domain [music] (see column 3, lines 48-58; column 4, lines 10-37; column 7, lines 57-65; column 6, lines 6-16; and Fig 6);
identifying, from the user data, a plurality of labels, wherein a respective label of the plurality of labels [data in the taste profile such as artist plays, song plays, ratings by the user, etc] corresponds to a distinct characteristic of content items of the first content domain (see column 4, lines 10-37 and column 5, line 44 – column 6, line 28);
utilizing a neural network to generate a plurality of user embeddings [output class], wherein a respective user embedding of the plurality of user embeddings includes a plurality of labels [user data in the taste profile] that correspond to a respective user (see column 7, lines 57-65; column 8, line 6 – column 11, line 41; Fig 6; and Fig 7 – The neural network is utilized to create a mapping of a taste profile to a unique vector quantization code to an output class, for each user.);
determining, using the plurality of user embeddings, a first content item of a plurality of content items of a second domain that meets matching criteria for a first user (see column 3, lines 36-47; column 7, lines 58-65; and column 11, lines 26-41).

determining a first content item of a plurality of content items of a second domain that meets matching criteria for a first user (see [0112]-[0114]); and
providing to a device of the first user, information that corresponds to the first content item of the plurality of content items of the second content domain (see [0112]-[0014] – providing the recommended digital content set to the user).
It would have been obvious ton one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the determined content item of Whitman in the manner taught by Ushanov.  One would have been motivated to do so in order to actually provide the content recommended to allow the user to interact with it (Ushanov: see [0007]-[0009]).
Referring to claim 19, Whitman/Ushanov teaches the server of claim 18, wherein the user data includes at least two of content metadata (Whitman: see column 4, lines 46-64), collaborative transfer data (Whitman: see column 5, line 44 – column 6, line 3), and demographic data (Whitman: see column 6, lines 4-8 – gender, age); and wherein the identified plurality of labels corresponding to the user data are concatenated (Whitman: see column 5, lines 44-63 – all stored in one profile).
Referring to claim 20, Whitman discloses a non-transitory computer-readable storage medium for providing content to a user having one or more processors and memory storing instructions for execution by the one or more processors (see column 11, line 49 – column 12, line 12), the instructions including instructions for: 
obtaining user data [taste profile] corresponding to a first content domain [music] (see column 3, lines 48-58; column 4, lines 10-37; column 7, lines 57-65; column 6, lines 6-16; and Fig 6);
identifying, from the user data, a plurality of labels, wherein a respective label of the plurality of labels [data in the taste profile such as artist plays, song plays, ratings by the user, etc] corresponds to a distinct characteristic of content items of the first content domain (see column 4, lines 10-37 and column 5, line 44 – column 6, line 28);
utilizing a neural network to generate a plurality of user embeddings [output class], wherein a respective user embedding of the plurality of user embeddings includes a plurality of labels [user data in the taste profile] that correspond to a respective user (see column 7, lines 57-65; column 8, line 6 – column 11, line 41; Fig 6; and Fig 7 – The neural network is utilized to create a mapping of a taste profile to a unique vector quantization code to an output class, for each user.);
determining, using the plurality of user embeddings, a first content item of a plurality of content items of a second domain that meets matching criteria for a first user (see column 3, lines 36-47; column 7, lines 58-65; and column 11, lines 26-41).
While Whitman determines content to recommend, Whitman fails to explicitly teach the further limitation of providing to a device of the first user, information that corresponds to the first content item of the plurality of content items of the second content domain.  Ushanov teaches recommending content to a user, including the further limitations of 
determining a first content item of a plurality of content items of a second domain that meets matching criteria for a first user (see [0112]-[0114]); and
providing to a device of the first user, information that corresponds to the first content item of the plurality of content items of the second content domain (see [0112]-[0014] – providing the recommended digital content set to the user).
It would have been obvious ton one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the determined content item of Whitman in the manner taught by Ushanov.  One would have been motivated to do so in order to actually provide the content recommended to allow the user to interact with it (Ushanov: see [0007]-[0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0089724 to Zimovnov et al – Teaches a recommendation system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167